EXHIBIT 10.38

MAXWELL TECHNOLOGIES, INC.

2005 OMNIBUS EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

AND RESTRICTED STOCK AGREEMENT

«First» «Last»

«Address»

Dear «First»:

You have been granted an award of shares of common stock of Maxwell
Technologies, Inc. (the “Company”) constituting a Restricted Stock award under
the Maxwell Technologies, Inc. 2005 Omnibus Equity Incentive Plan (the “Plan”)
with the following terms and conditions:

 

Grant Date:    «Grant_Date»

 

Number of

Restricted Shares:

  

 

(such shares, the “Restricted Shares”)

 

Vesting Schedule:

  

 

Provided your service as an employee or Director continues through the
applicable Vesting Date (as further described below), you will vest in the
Restricted Shares as follows:

  

 

Number of Restricted Shares

   Vesting Date   

 

25% of Restricted Shares

   1st anniversary of Grant Date   

 

25% of Restricted Shares

   2nd anniversary of Grant Date   

 

25% of Restricted Shares

   3rd anniversary of Grant Date   

 

25% of Restricted Shares

   4th anniversary of Grant Date   

 

Except as set forth in the following sentence, if your service as an employee or
Director terminates prior to the fourth anniversary of the Grant Date, you will
forfeit all then-unvested Restricted Shares immediately upon your last day of
service. However, if your service terminates prior to a Vesting Date as a result
of your death or Disability, your then-unvested Restricted Shares will become
fully vested on your last day of service. In the event of a Disability that
results in termination of your service, the Company may require you to submit
such medical evidence or to undergo a medical examination by a doctor selected
by the Company as the Company determines is necessary in order to make a
determination hereunder.

  

 

If your service as an employee or Director continues until immediately prior to
the closing of a Change of Control, as defined in Section 2.f. of the Plan, your
then-unvested Restricted Shares will become fully vested as of immediately prior
to the effective time of such transaction.

  

 

Upon any other termination of service as an employee or Director prior to the
Vesting Date for any Restricted Shares, you will forfeit such unvested
Restricted Shares.



--------------------------------------------------------------------------------

Withholding Taxes:    You are responsible for all applicable federal, state,
local and foreign taxes incurred as a result of issuance, vesting and/or sale of
these Restricted Shares including without limitation any income and employment
withholding taxes. At its discretion, the Company may satisfy its withholding
obligations by any of the following means (a) causing you to tender a cash
payment or surrender other shares that you previously acquired; (b) taking
payment from the proceeds of the sale of Restricted Shares through a
Company-approved broker; (c) withholding Restricted Shares that otherwise would
be delivered to you from escrow when the shares vest, provided that no shares
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or (d) withholding cash from other compensation payable to you.

Escrow of

Certificates:

   Your Restricted Shares will be held in escrow by the Company, as escrow
agent. The Company will give you a receipt for the shares held in escrow that
will state that the Company holds such shares in escrow for your account,
subject to the terms of this award, and you will give the Company a stock power
for such shares duly endorsed in blank which will be used in the event such
shares are forfeited in whole or in part. As soon as practicable after the
applicable vesting date, the Restricted Shares will cease to be held in escrow,
and certificate(s) for such number of shares will be delivered to you or, in the
case of your death, to your estate.

Transferability of

Restricted Shares:

   You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Shares until they are vested. In addition, by accepting this award,
you agree not to sell any shares acquired under this award at a time when
applicable laws, Company policies (including, without limitation, the Company’s
insider trading policy) or an agreement between the Company and its underwriters
prohibit a sale.

Voting and

Dividends:

   While the Restricted Shares are subject to forfeiture, you may exercise full
voting rights and will receive all dividends and other distributions paid with
respect to the Restricted Shares, in each case so long as the applicable record
date occurs before you forfeit such shares. If, however, any such dividends or
distributions are paid in shares, such shares will be subject to the same risk
of forfeiture, restrictions on transferability and other terms of this award as
are the Restricted Shares with respect to which they were paid.

Transferability of

Award:

   You may not transfer or assign this award for any reason, other than under
your will or as required by intestate laws, or pursuant to a beneficiary
designation filed with the secretary of the Company prior to the date of your
death on the form provided by the Company for this purpose. Any attempted
transfer or assignment in violation of this provision will be null and void.
Retention Rights:    This Restricted Stock award does not give you the right to
be retained by the Company or any of its Affiliates in any capacity. The Company
and its Affiliates reserve the right to terminate your service at any time, with
or without cause.

 

2



--------------------------------------------------------------------------------

Amendment:    This Restricted Stock award may be amended only by written consent
of the Company and the recipient, unless the amendment is not to the detriment
of the recipient. Counterparts:    This Restricted Stock award may be executed
in counterparts. Governing Law:    The provisions of Section 17.f. of the Plan
apply to this Restricted Stock award.

This Restricted Stock award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your award and
definitions of capitalized terms used and not defined in this award can be found
in the Plan.

By signing below and accepting this Restricted Stock award, you agree to all of
the terms and conditions described herein and in the Plan. You also acknowledge
receipt of the Plan.

 

 

Authorized Officer

  

 

«First» «Last»

 

3